

116 S3928 IS: Continuity of the Economy Act of 2020
U.S. Senate
2020-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3928IN THE SENATE OF THE UNITED STATESJune 10, 2020Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the President to develop a plan for the continuity of the economy in response to a significant event, and for other purposes.1.Short titleThis Act may be cited as the Continuity of the Economy Act of 2020.2.Continuity of the Economy Plan(a)DefinitionsIn this section:(1)The term agency has the meaning given the term in section 551 of title 5, United States Code.(2)The term economic sector means a sector of the economy of the United States.(3)The term relevant actor means—(A)the Federal Government;(B)a State, local, or Tribal government; or(C)the private sector. (4)The term significant event means an event that causes severe degradation to economic activity in the United States due to—(A)a cyber attack; or(B)another significant event that is natural or human-caused. (5)The term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States. (b)Requirement(1)In generalThe President shall develop and maintain a plan to maintain and restore the economy of the United States in response to a significant event.(2)PrinciplesThe plan required under paragraph (1) shall—(A)be consistent with—(i)a free market economy; and(ii)the rule of law; and(B)respect private property rights.(3)ContentsThe plan required under paragraph (1) shall—(A)examine the distribution of goods and services across the United States necessary for the reliable functioning of the United States during a significant event;(B)identify the economic functions of relevant actors, the disruption, corruption, or dysfunction of which would have a debilitating effect in the United States on—(i)security;(ii)economic security;(iii)defense readiness; or(iv)public health or safety; (C)identify the critical distribution mechanisms for each economic sector that should be prioritized for operation during a significant event, including—(i)bulk power and electric transmission systems;(ii)national and international financial systems, including wholesale payments, stocks, and currency exchanges;(iii)national and international communications networks, data-hosting services, and cloud services;(iv)interstate oil and natural gas pipelines; and(v)mechanisms for the interstate and international trade and distribution of materials, food, and medical supplies, including road, rail, air, and maritime shipping;(D)identify economic functions of relevant actors, the disruption, corruption, or dysfunction of which would cause—(i)catastrophic economic loss;(ii)the loss of public confidence; or(iii)the widespread imperilment of human life;(E)identify the economic functions of relevant actors that are so vital to the economy of the United States that the disruption, corruption, or dysfunction of those economic functions would undermine response, recovery, or mobilization efforts during a significant event; (F)incorporate, to the greatest extent practicable, the principles and practices contained within Federal plans for the continuity of Government and continuity of operations; (G)identify—(i)industrial control networks on which the interests of national security outweigh the benefits of dependence on internet connectivity, including networks that are required to maintain defense readiness; and(ii)for each industrial control network described in clause (i), the most feasible and optimal locations for the installation of—(I)parallel services;(II)stand-alone analog services; and(III)services that are otherwise hardened against failure;(H)identify critical economic sectors for which the preservation of data in a protected, verified, and uncorrupted status would be required for the quick recovery of the economy of the United States in the face of a significant disruption following a significant event;(I)include a list of raw materials, industrial goods, and other items, the absence of which would significantly undermine the ability of the United States to sustain the functions described in subparagraphs (B), (D), and (E);(J)provide an analysis of supply chain diversification for the items described in subparagraph (I) in the event of a disruption caused by a significant event;(K)include—(i)a recommendation as to whether the United States should maintain a strategic reserve of one or more of the items described in subparagraph (I); and(ii)for each item described in subparagraph (I) for which the President recommends maintaining a strategic reserve under clause (i), an identification of mechanisms for tracking inventory and availability of the item in the strategic reserve;(L)identify mechanisms in existence on the date of enactment of this Act and mechanisms that can be developed to ensure that the swift transport and delivery of the items described in subparagraph (I) is feasible in the event of a distribution network disturbance or degradation, including a distribution network disturbance or degradation caused by a significant event;(M)include guidance for determining the prioritization for the distribution of the items described in subparagraph (I), including distribution to States and Indian Tribes;(N)consider the advisability and feasibility of mechanisms for extending the credit of the United States or providing other financial support authorized by law to key participants in the economy of the United States if the extension or provision of other financial support—(i)is necessary to avoid severe economic degradation; or(ii)allows for the recovery from a significant event;(O)include guidance for determining categories of employees that should be prioritized to continue to work in order to sustain the functions described in subparagraphs (B), (D), and (E) in the event that there are limitations on the ability of individuals to travel to workplaces or to work remotely, including considerations for defense readiness;(P)identify critical economic sectors necessary to provide material and operational support to the defense of the United States;(Q)determine whether the Secretary of Homeland Security, the National Guard, and the Secretary of Defense have adequate authority to assist the United States in a recovery from a severe economic degradation caused by a significant event;(R)review and assess the authority and capability of heads of other agencies that the President determines necessary to assist the United States in a recovery from a severe economic degradation caused by a significant event; and(S)consider any other matter that would aid in protecting and increasing the resilience of the economy of the United States from a significant event.(c)CoordinationIn developing the plan required under subsection (b)(1), the President shall—(1)receive advice from—(A)the Secretary of Homeland Security;(B)the Secretary of Defense; and(C)the head of any other agency that the President determines necessary to complete the plan;(2)consult with economic sectors relating to critical infrastructure through sector-coordinated councils, as appropriate;(3)consult with relevant State, Tribal, and local governments and organizations that represent those governments; and(4)consult with any other non-Federal entity that the President determines necessary to complete the plan.(d)Submission to Congress(1)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than every 3 years thereafter, the President shall submit the plan required under subsection (b)(1) and the information described in paragraph (2) to—(A)the majority and minority leaders of the Senate;(B)the Speaker and the minority leader of the House of Representatives;(C)the Committee on Armed Services of the Senate;(D)the Committee on Armed Services of the House of Representatives;(E)the Committee on Homeland Security and Governmental Affairs of the Senate;(F)Committee on Homeland Security of the House of Representatives; and(G)any other committee of the Senate or the House of Representatives that has jurisdiction over the subject of the plan.(2)Additional informationThe information described in this paragraph is—(A)any change to Federal law that would be necessary to carry out the plan required under subsection (b)(1); and(B)any proposed changes to the funding levels provided in appropriation Acts for the most recent fiscal year that can be implemented in future appropriation Acts or additional resources necessary to— (i)implement the plan required under subsection (b)(1); or(ii)maintain any program offices and personnel necessary to—(I)maintain the plan required under subsection (a)(1) and the plans described in subsection (b)(3)(F); and(II)conduct exercises, assessments, and updates to the plans described in subclause (I) over time.(3)Budget of the PresidentThe President may include the information described in paragraph (2)(B) in the budget required to be submitted by the President under section 1105(a) of title 31, United States Code.